This is an action by a taxpayer to enjoin the carrying out of a certain purchase agreement entered into between the city of Los Angeles and the Southern California Edison Company. In his reply brief the appellant states:
"Notwithstanding the fact that pending this appeal the so-called 'purchase agreement,' the subject of this litigation, has been carried into effect, and under the circumstances the questions urged upon this appeal have become moot and purely academic, counsel desires to submit this case upon its merits."
The case having become moot, the appeal is dismissed.
Wilbur, C. J., Lawlor, J., Lennon, J., Seawell, J., Kerrigan, J., and Waste, J., concurred.